Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered April 8, 1992, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Three prosecution witnesses testified that they observed the defendant break into a store, and subsequently emerge with a big *878plastic garbage bag, which appeared to be full. Contrary to the defendant’s contentions, these witnesses were not accomplices whose testimony required independent corroboration in order to support a conviction. In addition, the owner of the store testified that approximately 80 cartons of cigarettes, as well as approximately $150 in cash, were missing when he arrived at the store and found that it had been broken into.
The defendant’s remaining contentions are either unpreserved for appellate review or meritless. Sullivan, J. P., Miller, Ritter and Pizzuto, JJ., concur.